 Case 3:18-cv-00161-N Document 51-1 Filed 02/11/19   Page 1 of 10 PageID 974


                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

ESCORT INC.,

                       Plaintiff,
                                                 CASE NO. 3:18-cv-161-N
                        v.
                                                       PATENT CASE
UNIDEN AMERICA CORPORATION,
                                                JURY TRIAL DEMANDED
                       Defendant.



                    APPENDIX IN SUPPORT OF
        UNIDEN’S OPPOSITION TO ESCORT’S MOTION TO STRIKE




Document                                               Appendix Page No.


Declaration of David B. Conrad                         APP. 003


Exhibit 1                                              APP. 004 – 010




                                                                   APP. 001
 Case 3:18-cv-00161-N Document 51-1 Filed 02/11/19          Page 2 of 10 PageID 975


Dated: February 11, 2019                   Respectfully submitted,

                                           FISH & RICHARDSON P.C.

                                           By: /s/ David B. Conrad
                                               Neil J. McNabnay
                                               mcnabnay@fr.com
                                               Texas Bar No. 24002583
                                               David B. Conrad
                                               conrad@fr.com
                                               Texas Bar No. 24049042
                                               Theresa M. Dawson
                                               tdawson@fr.com
                                               Texas Bar No. 24065128

                                                1717 Main Street, Suite 5000
                                                Dallas, Texas 75201
                                                (214) 747-5070 - Telephone
                                                (214) 747-2091 - Facsimile

                                           COUNSEL FOR DEFENDANT
                                           UNIDEN AMERICA CORPORATION



                           CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the above and

foregoing document has been served on February 11, 2019, to all counsel of record who

are deemed to have consented to electronic service via the Court’s CM/ECF system per

Local Rule CV 5-1(d).


                                           /s/ David B. Conrad
                                           David B. Conrad




                                          2

                                                                               APP. 002
 Case 3:18-cv-00161-N Document 51-1 Filed 02/11/19           Page 3 of 10 PageID 976


                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

ESCORT INC.,

                        Plaintiff,
                                                          CASE NO. 3:18-cv-161-N
                         v.
                                                                PATENT CASE
UNIDEN AMERICA CORPORATION,
                                                         JURY TRIAL DEMANDED
                        Defendant.



                      DECLARATION OF DAVID B. CONRAD

      Pursuant to 28 U.S.C. § 1746, I, David B. Conrad, declare that:

      1.     I am over 18 years of age and am legally competent to testify on the matters

contained in this declaration.

      2.     I am counsel of record for Defendant Uniden America Corporation in this

matter.

      3.     Attached hereto as Ex. 1 is a true and correct copy of correspondence dated

September 14, 2018 from David B. Conrad to Megan M. O’Laughlin.

      I declare under penalty of perjury that the foregoing is true and correct.


      Executed on February 11, 2019             /s/ David B. Conrad
                                                David B. Conrad




                                                                             APP. 003
Case 3:18-cv-00161-N Document 51-1 Filed 02/11/19   Page 4 of 10 PageID 977




                   EXHIBIT 1




                                                                APP. 004
    Case 3:18-cv-00161-N Document 51-1 Filed 02/11/19                 Page 5 of 10 PageID 978




                                                                              Fish & Richardson P.C.
                                                                              1717 Main Street
                                                                              Suite 5000
                                                                              Dallas, TX 75201

September 14, 2018                                                            214 747 5070 main
                                                                              214 747 2091 fax


                                                                              David B. Conrad
                                                                              Principal
                                                                              Conrad@fr.com
                                                                              214 747 5070 direct
VIA EMAIL

Megan M. O’Laughlin
Hitchcock Evert LLP
750 North St. Paul Street, Suite 1110
Dallas, TX 75201
molaughlin@hitchcockevert.com

Re:     Escort Inc. v. Uniden America Corporation, Civil Action No. 3:18-cv-161 (N.D. Tex.)

Dear Ms. O’Laughlin:

I write to inform you of Uniden’s position that Escort is precluded from asserting claims 9, 19-20,
29-30, and 49-50 of U.S. Patent No. RE39,038 (the “’038 Patent”) and claims 1-3, 10, and 40-43 of
U.S. Patent No. 7,576,679 (the “’679 Patent”) against Uniden (collectively, the “precluded
claims”).1

As will explained in more detail below, the precluded claims are patentably indistinct from
previously invalidated claims of the ’038 Patent and patents related to the ’679 Patent. The
doctrine of issue preclusion generally “precludes a plaintiff from relitigating identical issues by
merely switching adversaries.” Parklane Hosiery Co. v. Shore, 439 U.S. 322, 329 (1979). In the
case of unadjudicated patent claims, issue preclusion applies “[i]f the differences between the
unadjudicated patent claims and adjudicated patent claims do not materially alter the question of
invalidity.” Ohio Willow Wood Co. v. Alps S., LLC, 735 F.3d 1333, 1342 (Fed. Cir. 2013). As
such, Uniden requests that Escort immediately withdraw the precluded claims currently asserted
against it.

The ’038 Patent

As you are well aware, the Federal Circuit affirmed the invalidity of claims 1, 18, 45, 47, and 48 of

1Uniden continues to dispute Escort’s allegations that it infringes the ’038, ’653, and ’679 Patents
for multiple reasons, including those contained in Uniden’s January 8, 2018 letter to you.

fr.com
                                                                                       APP. 005
    Case 3:18-cv-00161-N Document 51-1 Filed 02/11/19                      Page 6 of 10 PageID 979




September 14, 2018
Megan M. O’Laughlin

the ’038 Patent in the underlying litigation between Hoyt Fleming and Escort. See, Fleming v.
Escort Inc., 774 F.3d 1371. Shortly thereafter, Escort acquired the ’038 and ’653 Patents, and now
alleges infringement of 25 claims of the ’038 Patent against Uniden.2 Eighteen of the 25 asserted
claims depend from independent claims invalidated in the Fleming v. Escort litigation.3

A number of the claims asserted against Uniden are patentably indistinct from the previously
invalidated claims. For example, independent claim 19 is essentially the radar detecting method of
invalidated claim 1 employed on a conventional radar detector with GPS—a device that was
claimed in invalidated in Claim 18:

                Asserted ’038 Claim(s)                              Invalidated ’038 Claim(s)
    19. [The radar detector of claim 18, further        18. A radar detector for alerting an operator of a
    including] A radar detector for alerting an         motor vehicle to an incoming police radar signal
    operator of a motor vehicle to an incoming          comprising:
    police radar signal comprising:
                                                        (a) a microprocessor,
    (a) a microprocessor,                               (b) a circuit coupled to the microprocessor for
    (b) a circuit coupled to the microprocessor         detecting the incoming police radar signal; and
    for detecting the incoming police radar             (c) a global positioning system receiver coupled
    signal;                                             to the microprocessor and operable to provide
    (c) a global positioning system receiver            the microprocessor with data that indicates the
    coupled to the microprocessor and operable          position of the radar detector.
    to provide the microprocessor with data, and
    (d) a program storage device that is coupled        1. A method, executed by a device having a
    to the microprocessor, the program storage          position, of generating an alert to an incoming
    device containing machine readable                  radar signal having a frequency and a signal
    instructions for:                                   strength, the method comprising the acts of
         [(a)](i)determining the position of a radar
    detector; and                                       (a) detecting the incoming radar signal;
         [(b)](ii)generating an alert if the position   (b) determining the position of the device that
    of the radar detector is not within a               detected the incoming radar signal; and
    predetermined distance of a predetermined           (c) generating an alert if the position of the
    position.                                           device is not within a predetermined distance of
                                                        a predetermined position.

Other claims follow a similar pattern. “Each of these features were well-known in the prior art and
their use would have been predictable by one of ordinary skill in the art.” Ohio Willow Wood Co.


2Claims 7, 9, 11-14, 16, 19-21, 23-24, 27, 29-31, 33-36, 38, 41-42 and 49-50.
3Asserted claims 7, 9, 23, 24, and 27 depend from claim 1; asserted claims 21, 29-31, 33-36, 38, and
41-42 depend from claim 18; and asserted claims 49-50 depend from claim 45.
                                                        2


                                                                                            APP. 006
    Case 3:18-cv-00161-N Document 51-1 Filed 02/11/19                  Page 7 of 10 PageID 980




September 14, 2018
Megan M. O’Laughlin

at 1344; see also Western Union Co. v. MoneyGram Payment Sys., Inc. , 626 F.3d 1361, 1369-71
(Fed. Cir. 2010) (“the common sense of those skilled in the art demonstrates why some
combinations would have been obvious”).

      •   Claim 9 depends from invalidated claim 1 and recites the obvious limitation that “the act of
          determining the position of the device includes receiving a differential global positioning
          signal”;

      •   Claim 20 depends from claim 19 and recites the obvious limitation of “wherein the
          program storage device includes machine readable instructions for determining at least one
          characteristic of the radar signal”;

      •   Claims 29-30 depend on invalidated claim 18 and recite the obvious limitations of a GPS
          receiver providing “velocity” and “heading” data, respectively;

      •   Claims 49-50 depend from invalidated claim 45 and recite the obvious limitations of the
          microprocessor disabling or enabling “the alert based at least in part upon the signal
          strength of the incoming radar signal,” respectively.

The ’679 Patent

Asserted claims 1-3, 10, and 40-43 of the ’679 Patent fare no better.4 Similar to the ’038 Patent, the
substance of a number of the asserted ’679 Patent claims asserted against Uniden have also been
previously been invalidated. In particular, K-40 Electronics, LLC filed two petitions for inter partes
review on patents related to the ’679 Patent:

      (1) IPR2013-00203 challenging claims 1-10 of U.S. Patent No. 7,999,721 B2 (“the ’721
          Patent”). In its Final Decision, the Board invalidated claims 1-10 as anticipated by U.S.
          Patent No. 6,252,544 (“Hoffberg”), claims 2-8 and 10 as anticipated by 6,204,7985 (the
          “’798 Patent”), and claims 2-10 as obvious over Hoffberg and the ’798 Patent.

      (2) IPR2013-00240 challenging claims 1-6, 11-12, 15-18, 22-33, 36-38, 41-72, and 74-85 of
          U.S. Patent No. 6,670,905 (the “’905 Patent”). In its Final Decision, the Board invalidated
          claims 1-4, 11, 15-18, 22-33, 41-57, 59-72, and 74-85 as anticipated by Hoffberg, claims 1,
          2, 4-6, 11-12, 15-16, 18, 22, 24-29, 41-55, 57-72, and 74-85 as anticipated by the ’798
          Patent, and claims 1-6, 11-12, 15-18, 22-33, 41-72, and 74-85 as obvious over Hoffberg and
          the ’798 Patent.

All three of the ’697, ’721, and ’905 Patents share a common inventor (Stephen Orr), relate to the


4   Escort has asserted claims 1-3, 10-12, 28-33, and 40-43 of the ’679 Patent against Uniden.
5   The ’798 Patent later reissued as the ’038 Patent.
                                                    3


                                                                                         APP. 007
  Case 3:18-cv-00161-N Document 51-1 Filed 02/11/19                    Page 8 of 10 PageID 981




September 14, 2018
Megan M. O’Laughlin

same field of invention, and disclose nearly identical specifications, figures, and drawings. Most
importantly, a number of the ’697 Patent claims Escort asserts against Uniden are identical to or
patentably indistinct from invalidated ’721 and ’905 Patent claims.

It appears that Escort contends that “until at least said signals indicative of vehicle motion indicate
vehicle motion over a distance” can be met by a police warning receiver that suppresses an alert “if
the location signal correlates to a location of a rejectable signal.” Escort’s position is estopped
because claim 1 of the ’679 patent would be patentably indistinct from invalidated claim 41 of the
’905 patent.

           Asserted ’679 Claim(s)                             Invalidated ’905 Claim(s)
 1. A police activity detector comprising:      1. A police warning receiver comprising:

 a receiver section receiving signals           a receiver section adapted to receive
 generated in the context of law                electromagnetic signals indicative of police activity;
 enforcement activity, and
                                              an alert section responsive to the receiver section
 a warning section responding to the          and adapted to provide an alert if a received
 receiver section and providing a warning if electromagnetic signal correlates to a police signal;
 a received signal correlates to a law
 enforcement signal;                          and a position determining circuit generating a
                                              location signal;
 the detector receiving signals indicative of
 vehicle motion from a position               wherein the alert section receives the location signal
 determining circuit,                         and is adapted to one of alter and not provide the
                                              alert if the location signal correlates to a location of
 the detector being responsive to a warning a rejectable signal.
 suppression mode to suppress said
 warning and continue suppression thereof       41. The police warning receiver of claim 1 wherein
 until at least said signals indicative of      said receiver has a warning suppression mode in
 vehicle motion indicate vehicle motion         which the alert section is adapted to alter or not
 over a distance.                               provide an alert.
 2. The police activity detector of claim 1     2. The police warning receiver of claim 1, wherein
 wherein the receiver section receives          said electromagnetic signals include radar signals in
 electromagnetic radar signals in a radar       a radar band.
 band.
 3. The police activity detector of claim 1     3. The police warning receiver of claim 1, wherein
 wherein the receiver section receives          said electromagnetic signals are carried in the
 signals carried in the visible or infrared     visible or infrared spectrum.
 spectrum.
 10. The police activity detector of claim 1    42. The police warning receiver of claim 1 wherein

                                                   4


                                                                                         APP. 008
 Case 3:18-cv-00161-N Document 51-1 Filed 02/11/19                     Page 9 of 10 PageID 982




September 14, 2018
Megan M. O’Laughlin

 wherein the warning section is a visible      said receiver has an expert meter mode in which
 display that makes visible warnings.          the alert section is adapted to display detailed
                                               information on said received signal.
 40. A police activity detector comprising:    81. A police warning receiver comprising:

 a receiver section adapted to receive        a receiver section adapted to receive
 electromagnetic signals indicative of police electromagnetic signals indicative of police activity;
 activity;
                                              an alert section responsive to the receiver section
 an alert section responsive to the receiver and adapted to provide an alert if a received
 section and adapted to provide an alert if   electromagnetic signal correlates to a police signal;
 a received electromagnetic signal            and
 correlates to a police signal;
                                              a digital interface connector,
 a digital interface connector compliant
 with the mini-B USB standard;                wherein said police warning receiver is configurable
                                              in response to digital signals received via said digital
 wherein said police activity detector is     interface connector.
 configurable in response to digital signals
 received via said digital interface           84. The police warning receiver of claim 81
 connector.                                    wherein said interface connector complies with one
                                               of a universal serial bus standard, an automotive
                                               wiring standard, the J1866, CAN, BH12 and LIN
                                               standards.
 41. The police activity detector of claim     82. The police warning receiver of claim 81,
 40, wherein said electromagnetic signals      wherein said electromagnetic signals include radar
 include radar signals in a radar band.        signals in a radar band.
 42. The police activity detector of claim     83. The police warning receiver of claim 81,
 40, wherein said electromagnetic signals      wherein said electromagnetic signals are carried in
 are carried in the visible or infrared        the visible or infrared spectrum.
 spectrum.
 43. The police activity detector of claim     85. The police warning receiver of claim 81
 40 wherein said interface connector is        wherein said interface connector is connectable to a
 connectable to a digital computer for         digital computer for configuration of said receiver.
 configuration of said detector.

As illustrated by the claim language comparisons above, it is clear that the invalidated ’905 claims
merely “use slightly different language to describe substantially the same invention” as asserted
claims 1-3, 10, and 40-43 of the ’679 Patent. Ohio Willow Wood Co. at 1342.

Moreover, Escort’s own ’905 patent is prior art under § 102(b) to its ’679 patent. As seen above,
and further in claim charts served on Escort on Aug. 24, 2018, many claims of the ’679 patent are

                                                   5


                                                                                        APP. 009
 Case 3:18-cv-00161-N Document 51-1 Filed 02/11/19                    Page 10 of 10 PageID 983




September 14, 2018
Megan M. O’Laughlin

identical to claims, patently indistinct from claims, or otherwise disclosed in the ’905 patent.

For at least these reasons, Escort is asserting claims in bad faith because it knows they are invalid.
Uniden requests that Escort immediately withdraw the precluded claims currently asserted against
it. Uniden reserves all right to seek its attorneys’ fees. See, e.g., 35 U.S.C. § 285.

Regards,




David B. Conrad
Principal

cc:     John T. Tower (jtower@hitchcockevert.com)




                                                   6


                                                                                        APP. 010
